Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-17 are rejected under 35 U.S.C.  35 U.S.C. 103 as obvious over Rohrer et al (US 2017/0283334) in view of WO  2019/086023 (newly cited), further in view of either Bull et al (US 6,328,780) (newly cited) or REHAGE (US 2014/0260466) (newly cited). Rohrer et al disclose an aqueous nutrient formulation wherein micronutrients are complexed with a mixture of metal complexing agents which may include citric acid, fumaric acid, malic acid and tartaric acid. (See Paragraph [0026].) Rohrer et al disclose in Paragraph [0027] that the pH of the aqueous micronutrient fertilizer dispersion is in the range of about 6.0-10.0, which would overlap the pH range of about 2 to about 6 recited in applicant’s claims. Moreover, Rohrer et al disclose in Paragraph [0028] that the formulation allows for the use of any desired pH, which would suggest the use of pH values below 6. Rohrer et al also disclose in Paragraph [0026] that “one or more” of the acids may be used as a complexing agent. Such teaching would suggest “first and second organic acids” as recited in applicant’s claims The difference between  the formulation disclosed by Rohrer et al, and that recited in applicant’s claims, is that Rohrer et al do not disclose that the formulation should include a non-ionic surfactant. WO 2019/086023 discloses on page 1, lines 19-24 that surfactants are often added to improve the wetting and spreading capacities of aqueous fertilizers. Bull et al and REHAGE both establish the conventionality of the use of non-ionic surfactants in aqueous agricultural compositions. (See Paragraph [0111] of REHAGE and col. 4, lines 15-26 of Bull et al.) It would be obvious from WO 2019/086023 in view of either REHAGE or Bull et al to include a non-ionic surfactant in the formulation of Rohrer et al. One of ordinary skill in the art would be motivated to do so, since one would appreciate from page 1, lines 9-24 of WO 2019/086023 that surfactants would be useful in the formulation of Rohrer et al to improve the wetting and spreading capacity of the formulation, and it would be further obvious from the aforementioned passages of REHAGE and Bull et al that non-ionic surfactants would be useful as such surfactants Regarding claim 2, the micronutrients in the composition of Rohrer et al would be chelated to no greater extent than would those in the formulation recited in applicant’s claim 2. Regarding claim 4, Rohrer et al disclose in Paragraphs [0019] and [0020] that the micronutrients may include zinc, copper, manganese and cobalt. Regarding claim 8, Rohrer et al disclose in Paragraph [0026] that the complexing agent may include malic acid and oxalic acid.  Regarding claim 9, Rohrer et al disclose in Paragraph [0020] that the formulation may include such salts as magnesium chloride, magnesium sulfate, calcium chloride and calcium nitrate. Regarding claims 10 and 15, Rohrer et al disclose in Paragraph [0036] that the aqueous dispersion can be applied to plants. Regarding claims 13 and 14, Rohrer et al disclose in Paragraph [0027] that the pH of the dispersion may be adjusted with a base. Regarding claim 16, Rohrer et al disclose in Paragraph [0036] that the aqueous dispersion can be applied by foliar application. Regarding claim 7, it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio between the citric acid and malic acid, oxalic acid, tartaric acid or fumaric acid in the composition of Rohrer et al. Regarding claims 11 and 17, it would be obvious to apply the composition of Rohrer et al to any known crop, such as corn or soybeans. Regarding claim 12, Rohrer et al suggest in Paragraph [0036] that the dispersion can be applied to the leaves of the plant. It would be obvious to provide such foliar application at any stage of growth of the plant, such as the V3 stage. It would be expected that the plant would have an increased micronutrient level when applying the micronutrient dispersion of Rohrer et al. 
SAWANT is made of record for disclosing various non-ionic surfactants in Paragraph [0043]. 
Brokken is made of record for disclosing the use of non-ionic surfactants in foliar fertilizers at col. 4, lines 48-64.
Moore et al is made of record for disclosing an aqueous fertilizer composition including non-ionic surfactants in the Abstract and claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736